
 
EXHIBIT 10.8
 
CYTRX CORPORATION 2008 STOCK INCENTIVE PLAN
 
1.
PURPOSE.

 
(a)           The purpose of the Plan is to provide to eligible recipients an
opportunity to benefit from increases in value of the Common Stock through Stock
Awards.
 
(b)           The Company, by means of the Plan, seeks to attract and retain the
services of persons eligible to receive Stock Awards, to bind the interests of
eligible recipients more closely to the Company’s own interests by offering them
opportunities to acquire Common Stock and to afford eligible recipients
stock-based compensation opportunities that are competitive with those afforded
by similar businesses.
 
(c)           The persons eligible to receive Stock Awards are the Employees,
Directors and Consultants of the Company and its Affiliates.
 
2.
DEFINITIONS.

 
(a)           “Affiliate” means any “parent corporation” or “subsidiary
corporation” of the Company, whether now or hereafter existing, as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)           “Committee” means a committee of one or more members of the Board
appointed by the Board in accordance with subsection 3(c).
 
(e)           “Common Stock” means the common stock, $0.001 per value per share,
of the Company.
 
(f)           “Company” means CytRx Corporation, a Delaware corporation.
 
(g)           “Consultant” means any individual engaged by the Company or an
Affiliate to render consulting or advisory services, and who is compensated for
such services, or who is a member of the Board of Directors of an
Affiliate.  For clarity, the term “Consultant” shall not include a Director who
is not compensated by the Company other than by way of fees and other
compensation for his or her service as a Director.
 
(h)           “Corporate Transaction” means (i) a sale, lease or other
disposition of all or substantially all of the capital stock or assets of the
Company, (ii) a merger or consolidation of the Company in which the Company is
not the surviving corporation or (iii) a reverse merger in which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise
 

 
 

--------------------------------------------------------------------------------

 

(i)           “Covered Employee” means the chief executive officer and the four
other highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
(j)           “Director” means a member of the Board of Directors of the
Company.
 
(k)           “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.
 
(l)           “Employee” means any “employee” of the Company or an Affiliate
within the meaning of the Code.
 
(m)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(n)           “Fair Market Value” means the value of the Common Stock determined
as follows:
 
(i)           If the Common Stock is listed on any established stock exchange,
including the Nasdaq Stock Market, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange (or the exchange with the
greatest volume of trading in the Common Stock) on the day of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or
 
(ii)           In the absence of such listing of the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
 
(o)           “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(p)           “Non-Employee Director” means a Director who is considered a
“non-employee director” within the meaning of Rule 16b-3.
 
(q)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
 
(r)           “Officer” means a person who is an “officer” of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(s)           “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.
 
(t)           “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.
 

 
 

--------------------------------------------------------------------------------

 

(u)           “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.
 
(v)           “Outside Director” means a Director who is considered an “outside
director” within the meaning of Section 162(m) of the Code.
 
(w)           “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.
 
(x)           “Plan” means this CytRx Corporation 2008 Stock Incentive Plan as
originally adopted by the Board on November 21, 2008, and as it may be amended
from time to time.
 
(y)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.
 
(z)           “Securities Act” means the Securities Act of 1933, as amended.
 
(aa)           “Stock Award” means any right granted under the Plan, including
an Option, a stock bonus and a right to acquire restricted stock.
 
(bb)           “Service” means a Participant’s service with the Company or an
Affiliate, whether as an Employee, Director or Consultant.  For purposes of the
Plan, a Participant’s Service shall not be deemed to have terminated solely
because of a change in the capacity in which the Participant renders services to
the Company or an Affiliate or a change in the entity for which the Participant
renders such Service.  By way of example, a change in status from an Employee of
the Company to a Consultant or a Director, by itself, will not constitute a
termination of Service.  The Board or the Chief Executive Officer of the
Company, in that party’s sole discretion, may determine whether a Participant’s
Service shall be considered interrupted in the case of the Participant’s leave
of absence approved by that party, including sick leave, military leave or any
other personal leave.
 
(cc)           “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.
 
(dd)           “Ten Percent Stockholder” means a person who owns (or is deemed
to own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or of any Affiliate.
 
3.
ADMINISTRATION.

 
(a)           Administration by Board.  The Board shall administer the Plan
unless and to the extent the Board delegates administration to a Committee as
provided in subsection 3(c).
 
(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 

 
 

--------------------------------------------------------------------------------

 
 
        (i)           To determine from time to time who, among the persons
eligible under the Plan, shall be granted Stock Awards; when and how each Stock
Award shall be granted; what type or combination of types of Stock Award shall
be granted; the number of shares of Common Stock with respect to which a Stock
Award shall be granted to each such person; and the other terms and provisions
of each Stock Award granted (which need not be identical).
 
(ii)           To construe and interpret the Plan and all Stock Awards, and to
establish, amend and revoke rules and regulations for the Plan’s
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.
 
(iii)           To amend the Plan or a Stock Award as provided in Section 12.
 
(iv)           To terminate or suspend the Plan as provided in Section 13.
 
(v)           Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company.
 
(c)           Delegation to Committee.
 
(i)           General.  The Board may delegate administration of the Plan to a
Committee of one or more Directors, and the term “Committee” shall apply to any
Director or Directors to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, all of the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and restore to the Board the
administration of the Plan.
 
(ii)           Committee Composition.  In the discretion of the Board, the
Committee may consist solely of two or more Outside Directors or two or more
Non-Employee Directors.  Within the scope of such authority, the Board or the
Committee may (1) delegate to a committee of one or more Directors who are not
Outside Directors the authority to grant Stock Awards to eligible persons who
are either (a) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Stock Award
or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code or (2) delegate to a committee of one or more
Directors who are not Non-Employee Directors the authority to grant Stock Awards
to eligible persons who are not then subject to Section 16 of the Exchange Act.
 
(d)           Effect of Board’s Decision.  All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.
 

 
 

--------------------------------------------------------------------------------

 

(e)           Cancellation and Re-Grant of Stock Awards.  Notwithstanding
anything to the contrary in the Plan, the Board shall have no authority to: (i)
reprice any outstanding Stock Awards under the Plan, (ii) cancel and re-grant
any outstanding Stock Awards under the Plan; or (iii) effect any other action
that is treated as a repricing for financial accounting purposes.
 
4.
SHARES SUBJECT TO THE PLAN.

 
(a)           Share Reserve.  Subject to the provisions of subsection 11(a)
relating to adjustments upon changes in Common Stock, the shares of Common Stock
that may be issued pursuant to Stock Awards shall not exceed in the aggregate
10,000,000 shares of Common Stock.
 
(b)           Reversion of Shares to the Share Reserve.
 
(i)           Shares Available For Subsequent Issuance.  If any (i) Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, (ii) shares of Common Stock issued to a
Participant pursuant to a Stock Award are forfeited to or repurchased by the
Company, including any repurchase or forfeiture caused by the failure to meet a
contingency or condition required for the vesting of such shares, then the
shares of Common Stock not issued under such Stock Award, or forfeited to or
repurchased by the Company, shall revert to and again become available for
issuance under the Plan.
 
(ii)           Shares Not Available For Subsequent Issuance.  If any shares
subject to a Stock Award are not delivered to a Participant because the Stock
Award is exercised through a reduction of shares subject to the Stock Award
(i.e., a “net exercise”), the number of shares that are not delivered to the
Participant shall no longer be available for issuance under the Plan. If any
shares subject to a Stock Award are not delivered to a Participant because such
shares are withheld in satisfaction of the withholding of taxes incurred in
connection with the exercise of an Option, or the issuance of shares under a
stock bonus award or restricted stock award, the number of shares that are not
delivered to the Participant shall no longer be available for subsequent
issuance under the Plan.
 
(c)           Source of Shares.  The shares of Common Stock subject to the Plan
may be unissued shares or treasury shares.
 
5.
ELIGIBILITY.

 
(a)           Eligibility for Specific Stock Awards.  Incentive Stock Options
may be granted only to Employees. Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors and Consultants.
 
(b)           Ten Percent Stockholders.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least 110% of the Fair Market Value of the Common Stock at the date of grant and
the Option is not exercisable after the expiration of five years from the date
of grant.
 
(c)           Section 162(m) Limitation.  Subject to the provisions of Section
11 relating to adjustments upon changes in the shares of Common Stock, no
Employee shall be eligible to be
 

 
 

--------------------------------------------------------------------------------

 

granted Options covering more than 1,000,000 shares of Common Stock during any
twelve-month period.
 
(d)           Consultants.  A Consultant shall not be eligible for the grant of
a Stock Award if, at the time of grant, a Form S-8 Registration Statement under
the Securities Act (“Form S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.
 
6.
OPTION PROVISIONS.

 
(a)           Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be designated
as Incentive Stock Options or Nonstatutory Stock Options at the time of grant,
and, if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through inclusion or incorporation by reference in the Option or
otherwise) the substance of each of the following provisions:
 
(i)           Term.  Subject to the provisions of subsection 5(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
years from the date it was granted.
 
(ii)           Exercise Price of an Incentive Stock Option.  Subject to the
provisions of subsection 5(b) regarding Ten Percent Stockholders, the exercise
price of each Incentive Stock Option shall be not less than the Fair Market
Value of the Common Stock subject to the Option on the date the Option is
granted.
 
(iii)           Exercise Price of a Nonstatutory Stock Option.  The exercise
price of each Nonstatutory Stock Option shall be not less than the Fair Market
Value of the Common Stock subject to the Option on the date the Option is
granted.
 
(iv)           Consideration.  The purchase price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash at the time the Option is exercised
or (ii) at the discretion of the Board (1) by delivery to the Company of other
Common Stock; (2) according to a deferred payment or other similar arrangement
with the Optionholder; (3) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Common Stock issued upon exercise by
the largest whole number of shares with a Fair Market Value that does not exceed
the aggregate exercise price; provided, however, that the Company shall accept
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such holding back of
whole shares; provided, further, however, that shares of Common Stock
 

 
 

--------------------------------------------------------------------------------

 

will no longer be outstanding under an Option to the extent that (i) shares are
used to pay the exercise price pursuant to the “net exercise,” (ii) shares are
delivered to the Participant as a result of such exercise, and (iii) shares are
withheld to satisfy tax withholding obligations; (4) by means of so-called
cashless exercises as permitted under applicable rules and regulations of the
Securities and Exchange Commission and the Federal Reserve Board; or (5) in any
other form of legal consideration that may be acceptable to the Board.  Payment
of the Common Stock’s par value, if any, shall not be made by deferred
payment.  In the case of any deferred payment arrangement, interest shall be
compounded at least annually and shall be charged at the minimum rate of
interest necessary to avoid (1) the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.
 
(v)           Transferability of an Incentive Stock Option.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
 
(vi)           Transferability of a Nonstatutory Stock Option.  A Nonstatutory
Stock Option shall be transferable to the extent provided in the Option
Agreement. If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.
 
(vii)           Vesting Generally.  The total number of shares of Common Stock
subject to an Option may, but need not, vest and become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(a)(vii) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.  Notwithstanding the foregoing, unless the Option Agreement
otherwise provides, upon the occurrence of a Corporate Transaction, all Options
under the Option Agreement shall become immediately vested and exercisable;
except that in the case of an Incentive Stock Option, the acceleration of
vesting and exercisability shall not occur without the Optionee’s written
consent.
 
(viii)          Termination of Service.  In the event an Optionholder’s Service
terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three months
following the termination of the Optionholder’s Service (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination,
the Optionholder does not exercise his or her Option within the time specified
in the Option Agreement, the Option shall terminate.
 

 
 

--------------------------------------------------------------------------------

 
 
(ix)           Extension of Termination Date.  An Optionholder’s Option
Agreement may provide that, if the exercise of the Option following the
termination of the Optionholder’s Service (other than upon the Optionholder’s
death or Disability) would be prohibited at any time solely because the issuance
of shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the Option Agreement or (ii)
the expiration of a period of three months after the termination of the
Optionholder’s Service during which the exercise of the Option would not be in
violation of such registration requirements.
 
(x)           Disability of Optionholder.  In the event that an Optionholder’s
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve months
following such termination (or such longer or shorter period specified in the
Option Agreement) or (ii) the expiration of the term of the Option as set forth
in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.
 
(xi)           Death of Optionholder.  In the event (i) an Optionholder’s
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the Option upon the
Optionholder’s death pursuant to subsection 6(e) or 6(f), but only within the
period ending on the earlier of (1) the date eighteen months following the date
of death (or such longer or shorter period specified in the Option Agreement) or
(2) the expiration of the term of such Option as set forth in the Option
Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.
 
7.
PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 
(a)           Stock Bonus Awards.  Each stock bonus agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of stock bonus agreements may change from
time to time, and the terms and conditions of separate stock bonus agreements
need not be identical, but each stock bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
 
(i)           Consideration.  A stock bonus may be awarded in consideration for
past services actually rendered to or for the benefit of the Company or an
Affiliate.
 
(ii)           Vesting Generally.  Shares of Common Stock awarded under the
stock bonus agreement may, but need not, be subject to a share repurchase option
in favor of the Company in accordance with a vesting schedule to be determined
by the Board.  Notwithstanding the foregoing, unless the stock bonus agreement
otherwise provides, all shares subject to the agreement shall become fully
vested upon the occurrence of a Corporate Transaction.
 

 
 

--------------------------------------------------------------------------------

 
 
(iii)           Termination of Participant’s Service.  In the event a
Participant’s Service terminates, the Company may reacquire any or all of the
shares of Common Stock held by the Participant which have not vested as of the
date of termination under the terms of the stock bonus agreement. The Company
will not exercise its repurchase option until at least six months (or such
longer or shorter period of time required to avoid a change to earnings for
financial accounting purposes) have elapsed following receipt of the stock bonus
unless otherwise specifically provided in the stock bonus agreement.
 
(iv)           Transferability.  Rights to acquire shares of Common Stock under
the stock bonus agreement shall be transferable by the Participant only upon
such terms and conditions as are set forth in the stock bonus agreement, as the
Board shall determine in its discretion, so long as Common Stock awarded under
the stock bonus agreement remains subject to the terms of the stock bonus
agreement.
 
(b)           Restricted Stock Awards.  Each restricted stock purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of the restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through inclusion or
incorporation by reference in the agreement or otherwise) the substance of each
of the following provisions:
 
(i)           Purchase Price.  The purchase price under each restricted stock
purchase agreement shall be such amount as the Board shall determine and
designate in such restricted stock purchase agreement.
 
(ii)           Consideration.  The purchase price of Common Stock acquired
pursuant to the restricted stock purchase agreement shall be paid either: (i) in
cash at the time of purchase; (ii) at the discretion of the Board, according to
a deferred payment or other similar arrangement with the Participant; or (iii)
in any other form of legal consideration that may be acceptable to the Board in
its discretion.
 
(iii)           Vesting Generally.  Shares of Common Stock acquired under the
restricted stock purchase agreement may, but need not, be subject to forfeiture
to the Company or other restrictions that will lapse in accordance with a
vesting schedule to be determined by the Board.  Notwithstanding the foregoing,
unless the stock purchase agreement otherwise provides, all restricted shares
subject to the agreement shall become fully vested upon the occurrence of a
Corporate Transaction.
 
(iv)           Termination of Participant’s Service.  In the event a
Participant’s Service terminates, any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination under the
terms of the restricted stock purchase agreement shall be forfeited to the
Company in accordance with the restricted stock purchase agreement.

 
 
 

--------------------------------------------------------------------------------

 


 
(v)           Transferability.  Rights to acquire shares of Common Stock under
the restricted stock purchase agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the restricted stock
purchase agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the restricted stock purchase agreement remains
subject to the terms of the restricted stock purchase agreement.
 
8.
COVENANTS OF THE COMPANY.

 
(a)           Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
 
(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
 
9.
USE OF PROCEEDS FROM STOCK.

 
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
10.
MISCELLANEOUS.

 
(a)           Acceleration of Exercisability and Vesting.  The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.
 
(b)           Stockholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until such Participant
has satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
 
(c)           No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant hereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
 

 
 

--------------------------------------------------------------------------------

 
 
(d)           Incentive Stock Option Dollar Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as Nonstatutory Stock Options.
 
(e)           Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Stock Award, (i)
to give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon the exercise or acquisition of Common Stock under the Stock
Award has been registered under a then currently effective registration
statement under the Securities Act or (2) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
 
(f)           Withholding Obligations.  To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award, provided, however, that no
shares of Common Stock are withheld with a Fair Market Value exceeding the
minimum amount of tax required to be withheld by law (or such lesser amount as
may be necessary to avoid variable award accounting); or (iii) delivering to the
Company owned and unencumbered shares of Common Stock of the Company.
 

 
 

--------------------------------------------------------------------------------

 
 
11.           ADJUSTMENTS UPON CHANGES IN STOCK.
 
(a)           Capitalization Adjustments.  If any change is made in the Common
Stock subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class and maximum number of shares subject to the Plan pursuant
to subsection 4(a) and the maximum number of shares subject to award to any
person pursuant to subsection 5(c) and 10(g), and the outstanding Stock Awards
will be appropriately adjusted in the class and number of shares and price per
share of Common Stock subject to such outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)
 
(b)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, all outstanding Stock Awards shall terminate
immediately prior to such event, and shares of bonus stock and restricted stock
subject to the Company’s repurchase option or to forfeiture under
subsections 7(a)(iii) and 7(b)(iii) may be repurchased by the Company or
forfeited notwithstanding the fact that the holder of such stock is still in
Service.
 
(c)           Corporate Transaction.  In the event of a Corporate Transaction,
any surviving corporation or acquiring corporation may assume any Stock Awards
outstanding under the Plan or may substitute similar stock awards (including an
award to acquire the same consideration paid to the stockholders in the
transaction described in this subsection 11(c)) for those outstanding under the
Plan.  Unless the Stock Award Agreement otherwise provides, in the event any
surviving corporation or acquiring corporation does not assume such Stock Awards
or substitute similar stock awards for those outstanding under the Plan, then
the Stock Awards shall terminate if not exercised at or prior to such event.
 
12.
AMENDMENT OF THE PLAN AND STOCK AWARDS.

 
(a)           Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary to satisfy the requirements of Section 422 of the Code, Rule 16b-3
or any securities exchange listing requirements.
 
(b)           Stockholder Approval.  The Board may, in its sole discretion,
submit any other amendment to the Plan for stockholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
 
(c)           Contemplated Amendments.  It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible
 

 
 

--------------------------------------------------------------------------------

 

Employees with the maximum benefits provided or to be provided under the
provisions of the Code and the regulations promulgated thereunder relating to
Incentive Stock Options or to bring the Plan or Incentive Stock Options granted
under it into compliance therewith.
 
(d)           No Impairment of Rights.  Rights under any Stock Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless the Participant consents thereto in writing.
 
(e)           Amendment of Stock Awards.  The Board at any time, and from time
to time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless the Participant consents thereto in writing.
 
13.
TERMINATION OR SUSPENSION OF THE PLAN.

 
(a)           Plan Term.  Unless sooner terminated by the Board pursuant to
Section 3, the Plan shall automatically terminate on the day before the tenth
anniversary of the date the Plan is adopted by the Board. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
 
(b)           No Impairment of Rights.  Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the Participant.
 
14.
EFFECTIVE DATE OF PLAN.

 
The Plan shall become effective upon approval of the stockholders of the
Company, provided that such approval is received before the expiration of one
year from the date the Plan is approved by the Board of Directors, and provided
further that the Board of Directors may grant Options (but not award bonus stock
or restricted stock) pursuant to the Plan prior to stockholder approval if the
exercise of such Options by its terms is contingent upon subsequent stockholder
approval of the Plan.
 
15.
CHOICE OF LAW.

 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to
conflict of laws rules.
 

 
 

--------------------------------------------------------------------------------

 
